Citation Nr: 0431399	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  99-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The appellant had active military service from August 1942 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was before 
the Board in December 2000 and July 2003, when it was 
remanded for additional development.

In August 2002, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  Prior to October 20, 1998, the veteran had a level IX 
hearing in the right ear and level VII hearing in the left 
ear.

3.  On and after October 20, 1998, the veteran's hearing 
acuity has not been worse than level VIII in the right ear 
and level VII in the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to October 20, 1998, the schedular 
criteria for a 50 percent rating for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (effective prior to July 
10, 1999).

2.  On and after October 20, 1998, bilateral hearing loss has 
been no more than 40 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.85, Diagnostic 
Code 6100, § 4.86 (effective prior to and after June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that through the rating decision, 
statement of the case, supplements thereto and RO 
correspondence, including VCAA letters dated in January 2001 
and February 2001, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, the reasons for its determinations, the 
evidence and information necessary to substantiate his claim, 
the information required from him in order for VA to obtain 
evidence in support of his claim, and the assistance that VA 
would provide in obtaining evidence and information on his 
behalf.  Although he was not specifically informed to provide 
any pertinent evidence in his possession, he was informed of 
the evidence that would be pertinent and to submit such 
evidence or provide VA with the information necessary for VA 
to obtain the evidence on his behalf.  Therefore, to this 
extent, the Board is satisfied that the RO has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Moreover, the all available, evidence pertinent to the claim 
has been obtained, and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.

II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  The regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,0000, 3,000 and 
4,000 hertz.  VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).  

The disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

During the pendency of the veteran's claim, the criteria for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss, were changed, effective 
June 10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified 
at 38 C.F.R. §§ 4.85-4.87).  Under the new criteria, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  These 
changes became effective June 10, 1999.

III.  Analysis

In September 1974, service connection was granted for 
bilateral hearing loss disability, rated as 10 percent 
disabling.  The rating was increased to 20 percent in 
November 1995.  

The veteran filed a claim for an increased rating in August 
1998.

On July 1998 audiological testing by VA examiner for hearing 
aid evaluation purposes, pure tone thresholds, in decibels, 
and the speech recognition percentages were as follows:




HERTZ





500
1000
2000
3000
4000
AVG
DISCR %
RIGHT

75
80
75
85
78
48
LEFT

70
70
70
80
72
64

These results translate to Level IX hearing impairment for 
the right ear and Level VII for the left, a level of hearing 
impairment considered 50 percent disabling under the 
applicable criteria.  

On an October 20, 1998, VA contract audiological evaluation 
for compensation and pension (C&P) purposes performed by 
Maico Audiological Services, the results were as follows:




HERTZ





500
1000
2000
3000
4000
AVG
DISCR %
RIGHT

70
80
70
80
75
52
LEFT

65
80
80
90
79
68

Under Table VI, these results are indicative of Level VIII 
hearing impairment in the right ear, and Level VI for the 
left.  Under Table VIA, the results are indicative of Level 
VI hearing impairment in the right ear and Level VII in the 
left ear.  These levels of hearing impairment are not more 
than 40 percent under the applicable criteria.  

On November 2000 audiological testing for hearing aid 
evaluation purposes, pure tone thresholds, in decibels, and 
the speech recognition percentages were as follows:






HERTZ





500
1000
2000
3000
4000
AVG
DISCR 
%
RIGHT

75
75
75
90
78
84
LEFT

70
75
75
85
76
84

Applying average puretone thresholds testing in decibels of 
78 and speech recognition of 84 percent in the right ear; 
with average puretone thresholds testing in decibels of 76 
and speech recognition of 84 percent in the left ear to the 
former and revised criteria; under Table VI the hearing 
impairment is Level III for the right ear and Level III for 
the left.  Under Table VIA, the hearing impairment is Level 
VII for the right ear and VI for the left ear.  The highest 
result under the applicable criteria is a 30 percent rating.

On May 2001 VA contract audiological evaluation by QTC 
services, for C&P purposes, these results were as follows:




HERTZ





500
1000
2000
3000
4000
AVG
DISCR 
%
RIGHT

80
80
85
90
84
56
LEFT

65
80
85
95
81
68

In response to the Board's query, the QTC audiologist noted 
that current findings as compared to those of October 1998 
reflected a small progression in hearing loss since October 
1998.  The audiologist indicated that the results in May 2001 
were within +/- 10 decibels of the data on the October 1998 
test (with +/- 5 decibels considered insignificant due to 
test/retest reliability), and stated that external 
environmental influences cannot be ruled out on any test 
date, including on the July 1998 exam in question.  

As to the discrepancy between results obtained on the July 
1998 VA examination and the October 1998 contract 
examination, the QTC audiologist indicated that it is more 
likely than not due to external environmental influences like 
temporary threshold shift secondary to noise exposure, and 
test/retest reliability differences.  

Under Table VI, the May 2001 test results are indicative of 
Level VIII hearing impairment in the right ear and Level VI 
for the left.  Under Table VIA, the data are indicative of 
Level VIII impairment for the right ear and Level VII for the 
left ear.  When combined under Table VII, the highest result 
is a 40 percent rating.

VA outpatient audiology records from June 2000 to May 2004 
show that the veteran was seen on various occasions for ear 
irrigation and hearing aid placement and adjustment.  A 
September 2002 VA audiology examiner indicated that 
audiometric tests showed severe to profound bilateral 
sensorineural hearing loss with good word recognition ability 
at elevated intensity levels.

At the August 2002 videoconference hearing, the veteran 
testified to worsening of his hearing loss.  

Pursuant to the Board's remand, the veteran underwent a C&P 
audiological examination in May 2004.  The results were as 
follows:




HERTZ





500
1000
2000
3000
4000
AVG
DISCR 
%
RIGHT

70
70
70
80
73
58
LEFT

60
65
70
80
69
66

The VA audiologist noted that with the exception of the word 
recognition score reported for testing in November 2000, 
differences in results were not greater than would be 
expected among the tests administered from September 1997 to 
May 2001.  The audiologist noted that the November 2000 word 
recognition score of 84% bilaterally, had been achieved using 
Monitored Live Voice, which often produces better results 
than recorded testing.  

Under Table VI, the May 2004 results equate to Level VIII 
hearing impairment for the right ear and Level VII for the 
left.  Under Table VIA, the results equate to Level VI for 
the right ear and Level V for the left.  Using the higher 
level, when combined under Table VII, the result is a 40 
percent rating.

The veteran argues that a 50 percent rating is warranted 
because the findings in July 1998 are indicative of hearing 
impairment at the 50 percent level.  

With respect to the discrepancy between results obtained in 
July 1998 and October 1998, the May 2001 QTC audiologist 
stated that external environmental influences cannot be ruled 
out on any test date, including on the July 1998 examination 
in question.  The audiologist further opined that it is more 
likely than not due to external environmental influences like 
temporary threshold shift secondary to noise exposure, and 
test/retest reliability differences. 

In the Board's opinion, the evidence does not demonstrate 
that the July 1998 examination report is inadequate for 
rating purposes.  The extent of hearing impairment shown on 
the July 1998 examination warrants a 50 percent rating.  
However, on the next audiological examination performed on 
October 20, 1998, and all other later audiological 
examinations, the results do not justify an evaluation in 
excess of 40 percent.  Therefore, the Board concludes that an 
evaluation of 50 percent is warranted for the period prior to 
October 20, 1998, and that an evaluation in excess of 40 
percent is not warranted on or after October 20, 1998.  


							(CONTINUED ON NEXT PAGE)


ORDER

A 50 percent rating for bilateral hearing loss for the period 
prior to October 20, 1998, is granted, subject to the 
criteria governing the payment of VA monetary benefits.

A rating higher than 40 percent for bilateral hearing loss 
for the period beginning October 20, 1998, is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



